                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

TONY ADDISON                                                                PETITIONER
ADC #089168

v.                          CASE NO. 5:19-CV-00112 BSM

DEXTER PAYNE, Director,
Arkansas Department of Correction                                          RESPONDENT


                                         ORDER

       After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s recommended disposition [Doc. No. 8] is adopted, and Tony Addison’s petition

[Doc. No. 2] is dismissed with prejudice. A certificate of appealability will not issue.

       IT IS SO ORDERED this 3rd day of April, 2020.



                                                    UNITED STATES DISTRICT JUDGE
